DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ella et al. (US PGPub 20020089395)
As per claim 1:
Ella et al. discloses in Fig. 1:
An acoustic wave resonator (AWR) die comprising: 
a die body (multiband BAW filter of Fig. 1, wherein the die is separated from a wafer, para [0037]); a first filter (GSM filter at 1.842 GHz) in the die body, wherein the first filter has a first bandwidth (being a filter); and a second filter (CDMA filter at 1.960 GHz, or GPS filter resonator at 1.575 GHz) in the die body, wherein the second filter has a second bandwidth (being a filter); and wherein the first bandwidth is different than the second bandwidth (para [0038]).

	As per claim 2:
	Ella et al. discloses in Fig. 1:
the first filter includes a piezo layer positioned in the die body (ZnO, para [0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ella et al. (US PGPub 20020089395) in view of Patil et al. (US PGPub 20180183406)
As per claim 3:
Ella discloses in Fig. 1:
	The first filter comprises bulk acoustic wave resonators.
Ella does not disclose:
the first filter includes a first cavity and a second cavity at either side of the piezo layer.
	Patil et al. discloses the use of FBARs (651 and 652) as a type of BAW resonator (para [0005]) in die packages, wherein each FBAR includes a first cavity and a second cavity (Polymer package cavities 641a and 642a and FBAR cavities 641b and 642b) at either side of a piezo layer (piezoelectric layers 651b and 652b).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the BAW resonators of Ella with the FBARs and adjacent cavities of Patil et al. as art-recognized alternative/equivalent BAW resonators able to provide the same function, and to further provide a cover type structure (such as second polymeric layer 630 of Patil et al.) to provide the benefit of environmental protection of the FBARs, as is well-understood in the art. As a consequence of the combination, the first filter includes a first cavity and a second cavity at either side of the piezo layer.


Claims 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ella et al. (US PGPub 20020089395) in view of Nambu et al. (US PGPub 20200014365)
	As per claim 4:
	Ella et al. does not disclose the die body includes one or more vias that surround a portion of the die body directly adjacent to the first filter.
	Nambu et al. discloses in Fig. 2:
a device comprising elastic wave filters on a support substrate, the elastic wave filters comprising bulk acoustic wave resonators (para [0171]), and the device includes one or more vias (terminals 3 are formed as vias that extend from the resonator above cover 7) that surround a portion of the support substrate directly adjacent to the filters (the area surrounding the filters, or the surface directly adjacent to the filters).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the die body to include one or more vias that surround a portion of the die body directly adjacent to the first filter, as a known in the art method of providing terminals for input, output, and a reference voltage to be applied to the filter, as taught by Nambu et al. (para [0037])
	
	As per claim 5:
Ella et al. does not disclose:
a lid coupled with the die body, wherein the lid is communicatively coupled with the one or more vias.
	Nambu et al. discloses in Fig. 2:
a device comprising elastic wave filters on a support substrate, the elastic wave filters comprising bulk acoustic wave resonators (para [0171]), and the device includes a lid (cover 7) coupled with the die body, wherein the lid is communicatively coupled with the one or more vias (Terminals pass through the cover, with terminals 3A-B & D-E being coupled with metal layers on the cover).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a lid coupled with the die body, wherein the lid is communicatively coupled with the one or more vias to provide the benefit of protecting the resonators from environmental exposure, as is well-understood in the art.

	As per claim 6:
	Ella et al. does not disclose:
		the lid has a lateral size that is less than a lateral size of the die body.
	Nambu et al. discloses the cover (7) has a lateral size that is less than a lateral size of the die body (substrate 5).
	As a consequence of the combination of claim 5, the lid has a lateral size that is less than a lateral size of the die body.
	
	As per claim 7:
	Ella et al. does not disclose:
the die body further includes an electromagnetic interference (EMI) shielding layer that is communicatively coupled with the one or more vias.
Nambu et al. discloses in Fig. 2:
a device comprising elastic wave filters on a support substrate, the elastic wave filters comprising bulk acoustic wave resonators (para [0171]), and the device includes a lid (cover 7) coupled with the die body, wherein the lid is communicatively coupled with the one or more vias (Terminals pass through the cover, with terminals 3A-B & D-E being coupled with metal layers on the cover), and lid includes an electromagnetic interference (EMI) shielding layer (sections 21A&B and) that is communicatively coupled with the one or more vias.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a lid coupled with the die body, wherein the lid is communicatively coupled with the one or more vias to provide the benefit of protecting the resonators from environmental exposure, as is well-understood in the art.
As a consequence of the combination, the die body further includes an electromagnetic interference (EMI) shielding layer that is communicatively coupled with the one or more vias.

As per claim 8:
Ella discloses in Fig. 1:
An acoustic wave resonator (AWR) die that includes: 
a die body (multiband BAW filter of Fig. 1, wherein the die is separated from a wafer, para [0037]); 
a first filter (GSM filter at 1.842 GHz) in the die body, wherein the first filter has a first bandwidth (being a filter); and
a second filter (CDMA filter at 1.960 GHz, or GPS filter resonator at 1.575 GHz) in the die body, wherein the second filter is related to a second bandwidth (being a filter) that is different than the first frequency bandwidth.
	Ella does not disclose:
a first electromagnetic interference (EMI) structure that surrounds the first filter; 
and a second EMI structure that surrounds the second filter.
Nambu et al. discloses in Fig. 2:
a device comprising elastic wave filters on a support substrate, the elastic wave filters comprising bulk acoustic wave resonators (para [0171]), and each of the elastic wave filters having an EMI structure that surrounds the filter (second via conductors 51 at positions P1-P6 and sections 21A&B, para [0143]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art
To use a die body arrangement such as that of Nambu et al. for the bulk acoustic wave filters of Ella as an art-recognized method of providing multiple bulk acoustic wave filters on a die that further provides the benefit of separately shielding each filter, as taught by Nambu et al. (Paras [0107 & 0143]).

	As per claim 9:
	Ella discloses in Fig. 1:
the first filter and the second filter are piezo-based filters (ZnO, para [0025]).

	As per claim 10:
	Ella does not disclose:
		the first EMI structure includes a lid coupled with a face of the die body.
	Nambu et al. discloses in Fig. 2:
the first EMI structure includes a lid coupled with a face of the die body (cover 7 comprises reinforcement layer 9, comprising sections 21A and 21B).
	As a consequence of the combination of claim 8, the first EMI structure includes a lid coupled with a face of the die body.

	As per claim 11:
	Ella does not disclose:
		the lid includes a plurality of interconnect layers.
	Nambu et al. discloses in Fig. 2:
the lid includes a plurality of interconnect layers (cover 7 includes frame 15 and lid 17, with reinforcement layer 9, wherein secondary vias 51 at P1-6 are shown to penetrate each layer in the lid in related Fig. 5).
	As a consequence of the combination of claim 8, the lid includes a plurality of interconnect layers.

	As per claim 12:
Ella does not disclose:
		the first EMI structure includes a via in the lid.
	Nambu et al. discloses in Fig. 2:
the first EMI structure includes a via in the lid (secondary vias 51 at P1-6 that are shown to penetrate each layer in the lid, cover 7, in related Fig. 5).
	As a consequence of the combination of claim 8, the first EMI structure includes a via in the lid.

	As per claim 13:
Ella does not disclose:
		the lid includes a metallization layer that is coupled with the via.
	Nambu et al. discloses in Fig. 2:
the lid includes a metallization layer (reinforcement layer 9, para [0038]) that is coupled with the via (secondary vias 51 at P1-6 are connected to reinforcement layer 9, para [0082]).
	As a consequence of the combination of claim 8, the lid includes a metallization layer that is coupled with the via.

	As per claim 14:
	Ella does not disclose:
the first EMI structure includes a metallization layer of the die.
	Nambu et al. discloses in Fig. 2:
the first EMI structure includes a metallization layer of the die (reinforcement layer 9, para [0038], and secondary via conductors 51 at P1-6, para [0143]).
As a consequence of the combination of claim 8, the first EMI structure includes a metallization layer of the die.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Ella et al. (US PGPub 20020089395) in view of Nambu et al. (US PGPub 20200014365) as applied to claim 8 above, and further in view of Ando et al. (US PGPub 20180019727)
	The resultant combination discloses the AWR die of claim 8, rejected above.
	As per claim 15:
	The resultant combination does not disclose:
		the metallization layer is a backside metallization (BSM) layer.
	Ando et al. disclose in Fig. 15:
The formation of a metallization layer (shielding layer 292) on the backside of a filter die (element substrate 210) comprising acoustic wave filters (SAW resonators 231 & 235) that connects to ground vias (ground electrode 255 through ground electrode 258).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metallization layer of Ando et al. to the resultant combination to provide the benefit of a higher shielding effect as taught by Ando et al. (para [0105]).

	
	Claims 16-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US PGPub 20180247904) in view of Ella et al. (US PGPub 20020089395)
	As per claim 16:
	Hsieh et al. discloses in Fig. 3:
	A microelectronic package comprising: 
a package substrate (cap wafer 310) with a first side (top in Fig. 3) and a second side (bottom) opposite the first side; 
an acoustic wave resonator (AWR) die (die 320 w/ component structures 320 operating w/ acoustic waves, para [0018]) coupled with the first side of the package substrate; and 
an active die (power amplifier die 380) coupled with the second side of the package substrate.
	Hsieh et al. does not disclose:
		the AWR die includes a first filter and a second filter.
	Ella et al. discloses in Fig. 1:
	An acoustic wave resonator (AWR) die comprising: 
a die body (multiband BAW filter of Fig. 1, wherein the die is separated from a wafer, para [0037]); 
a first filter (GSM filter at 1.842 GHz) in the die body; and 
a second filter (CDMA filter at 1.960 GHz, or GPS filter resonator at 1.575 GHz) in the die body.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the acoustic wave resonator die of Ella et al. for the die 320 of Hsieh et al. as an art-recognized alternative/equivalent die with component structures operating with acoustic waves that further provides the benefit of multi-band operation as taught by Ella et al. (para [0024])
	
	As per claim 17:
	Hsieh et al. discloses in Fig. 3:
the package substrate includes a matching network between dies(para [0017]).
	Hsieh et al. does not disclose:
the package substrate includes a matching network between the active die and the AWR die.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the power amplifier die and the AWR die of Hsieh et al. to be matched by the matching network, as the AWR die provides a filter (Hsieh et al., para [0027], and in Ella et al.), and it is well known in the art to use a matching network between a filter and an amplifier to provide the benefit of improving the efficiency by matching the impedance.

	As per claim 20:
	Hsieh et al. does not disclose:
the first filter is related to a first bandwidth and the second filter is related to a second bandwidth that is different than the first bandwidth.
	Ella et al. discloses in Fig. 1:
the first filter (GSM filter at 1.842 GHz) is related to a first bandwidth (being a filter) and the second filter (CDMA filter at 1.960 GHz, or GPS filter resonator at 1.575 GHz) is related to a second bandwidth (being a filter) that is different than the first bandwidth (para [0038]).
	As a consequence of the combination of claim 16, the first filter is related to a first bandwidth and the second filter is related to a second bandwidth that is different than the first bandwidth.

	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Hsieh et al. (US PGPub 20180247904) in view of Ella et al. (US PGPub 20020089395) as applied to claim 17 above, and further in view of Takata et al. (US PGPub 20090058555)
	As per claim 18:
	The resultant combination does not disclose:
the matching network is in an electromagnetic interference (EMI)-shielded cavity of the package substrate.
	Takata et al. discloses in Fig. 1B:
 a package for a circuit comprising acoustic filters (filter chips 6 & 7) with an impedance matching circuit (coil shaped line Y, para [0088]) within an electromagnetic interference shielded cavity of the package substrate (cover member 45, via hole electrodes 44a and 44b, connected to ground, para [0075] with shield member 50, para [0030])
	At the time of filing, it would have been obvious to one of ordinary skill in the art the shield member, cover member, and via hole electrodes of Takata et al. around the acoustic dies and the impedance matching circuits so as to provide the benefit of electromagnetically shielding the area the circuits are within, as taught by Takata et al. (para [0075]), and to further isolate the circuits from the active die, as is well-understood in the art.
		
	As per claim 19:
	The resultant combination does not disclose:
the EMI-shielded cavity extends into the AWR die, and wherein the EMI-shielded cavity includes the first filter positioned within the cavity.
Takata et al. discloses in Fig. 1B:
 a package for a circuit comprising acoustic filters (filter chips 6 & 7) with an impedance matching circuit (coil shaped line Y, para [0088]) within an electromagnetic interference shielded cavity of the package substrate (cover member 45, via hole electrodes 44a and 44b, connected to ground, para [0075] with shield member 50, para [0030])
	As a consequence of the combination of claim 18, the EMI-shielded cavity extends into the AWR die (by surrounding it), and wherein the EMI-shielded cavity includes the first filter positioned within the cavity.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843